USCA4 Appeal: 21-7466      Doc: 10         Filed: 08/09/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-7466


        JULIO ZELAYA SORTO,

                             Plaintiff - Appellant,

                      v.

        P.A. JOHN DOE; JOHN DOE, Prison Health Services Utilization Reviewer; NC
        DEPARTMENT OF PUBLIC SAFETY; P.A. PHILLIP W. TOLMAN,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:18-ct-03242-FL)


        Submitted: July 26, 2022                                          Decided: August 9, 2022


        Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Julio Zelaya Sorto, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7466         Doc: 10     Filed: 08/09/2022     Pg: 2 of 2




        PER CURIAM:

              Julio Zelaya Sorto appeals the district court’s orders denying leave to amend his

        complaint and denying relief on his 42 U.S.C. § 1983 complaint. We have reviewed the

        record and find no reversible error. Accordingly, we affirm for the reasons stated by the

        district court. Sorto v. Doe, No. 5:18-ct-03242-FL (E.D.N.C. Sept. 24, 2020; May 5, 2021;

        Sept. 22, 2021). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2